UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21865 Nakoma Mutual Funds (Exact name of registrant as specified in charter) 8040 Excelsior Drive, Suite 401 Madison, WI 53717 (Address of principal executive offices)(zip code) Daniel Pickett Nakoma Capital Management, LLC 8040 Excelsior Drive, Suite 401 Madison, WI 53717 (Name and address of agent for service) Registrant's telephone number, including area code: (608) 831-8814 Date of fiscal year end: May 31 Date of reporting period: February 28, 2011 Item 1. Schedule of Investments NAKOMA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS AND SECURITIES SOLD SHORT - February 28, 2011 (Unaudited) COMMON STOCKS – 47.3% Description Shares Value Consumer Discretionary – 1.8% Specialty Retail – 1.8% GameStop Corp., Class A (1) $ O'Reilly Automotive, Inc. (1) Consumer Staples – 1.5% Food Products – 1.5% Kellogg Co. Energy – 4.3% Energy Equipment & Services – 1.9% Weatherford International, Ltd. (1) Oil, Gas & Consumable Fuels – 2.4% Suncor Energy, Inc. Health Care – 4.1% Life Sciences Tools & Services – 4.1% Agilent Technologies, Inc. (1) Thermo Fisher Scientific, Inc. (1) Industrials – 6.1% Air Freight & Logistics – 2.7% United Parcel Service, Inc., Class B Machinery – 2.1% Lindsay Corp. Trading Companies & Distributors – 1.3% GATX Corp. Information Technology – 11.8% Computers & Peripherals – 4.5% Apple, Inc. (1) NCR Corp. (1) Software – 7.3% Adobe Systems, Inc. (1) Microsoft Corp. Take-Two Interactive Software, Inc. (1) Materials – 11.4% Chemicals – 6.0% Albemarle Corp. Monsanto Co. Potash Corp. of Saskatchewan, Inc. Metals & Mining – 5.4% AK Steel Holding Corp. Allegheny Technologies, Inc. NAKOMA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS AND SECURITIES SOLD SHORT – continued Newmont Mining Corp. $ Telecommunication Services – 6.3% Diversified Telecommunication Services – 6.3% Qwest Communications International, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $40,927,940) SHORT-TERM INVESTMENTS – 89.5% UMB Bank Money Market Fiduciary, 0.010% (2)(3) Total Short-Term Investments (Cost $101,177,234) Total Investments – 136.8% (Cost $142,105,174) Segregated Cash with Brokers – 9.3% Securities Sold Short – (45.8)% ) Liabilities in Excess of Other Assets – (0.3)% ) Total Net Assets – 100.0% $ (1) Non-income producing security. (2) Variable rate security; the coupon rate represents the rate at February 28, 2011. (3) As of the period ended February 28, 2011, cash value of $65,181,599 was held in a segregated account as collateral for securities sold short. Percentages indicated are based on net assets. The accompanying notes are an integral part of the schedule of investments. NAKOMA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS AND SECURITIES SOLD SHORT – continued COMMON STOCKS SOLD SHORT– 42.0% Description Shares Value Consumer Discretionary – 11.5% Automobiles – 1.1% General Motors Co. (1) $ Hotels, Restaurants & Leisure – 2.9% Penn National Gaming, Inc. (1) PF Chang's China Bistro, Inc. Household Durables – 1.5% Mohawk Industries, Inc. (1) Internet & Catalog Retail – 1.9% NetFlix, Inc. (1) Specialty Retail – 1.9% Urban Outfitters, Inc. (1) Textiles, Apparel & Luxury Goods – 2.2% True Religion Apparel, Inc. (1) Consumer Staples – 1.3% Household Products – 1.3% Church & Dwight Co., Inc. Health Care – 2.3% Health Care Equipment & Supplies – 2.3% Wright Medical Group, Inc. (1) Zimmer Holdings, Inc. (1) Industrials – 3.2% Aerospace & Defense – 1.8% Precision Castparts Corp. Machinery – 1.4% Manitowoc Co., Inc. Information Technology – 11.2% Communications Equipment – 1.2% Research In Motion, Ltd. (1) Electronic Equipment & Instruments – 4.6% AU Optronics Corp. - ADR (1) Garmin, Ltd. LG Display Co., Ltd. - ADR (1) Semiconductors & Semiconductor Equipment – 2.6% Fairchild Semiconductor International, Inc. (1) Lam Research Corp. (1) Software – 2.8% Citrix Systems, Inc. (1) Salesforce.com, Inc. (1) NAKOMA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS AND SECURITIES SOLD SHORT – continued Materials – 7.3% Metals & Mining – 6.0% Aluminum Corp. of China, Ltd. - ADR (1) $ Carpenter Technology Corp. Southern Copper Corp. United States Steel Corp. Paper & Forest Products – 1.3% Domtar Corp. Telecommunication Services – 5.2% Diversified Telecommunication Services – 3.2% AT&T, Inc. Wireless Telecommunication Services – 2.0% Telephone & Data Systems, Inc. Total Common Stocks Sold Short (Proceeds $42,112,973) EXCHANGE-TRADED FUNDS SOLD SHORT – 3.8% Industrial Select Sector SPDR Fund SPDR S&P Retail ETF Total Exchange-Traded Funds Sold Short (Proceeds $3,844,487) TOTAL SECURITIES SOLD SHORT (Proceeds $45,957,460) $ (1) Non-income producing security. ADR - American Depositary Receipt ETF – Exchange – Traded Fund Percentages indicated are based on net assets. The accompanying notes are an integral part of the schedule of investments. NAKOMA ABSOLUTE RETURN FUND NOTES TO SCHEDULES OF INVESTMENTS AND SECURITIES SOLD SHORT- February 28, 2011 (Unaudited) Federal Income Taxes At February 28, 2011, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and depreciation on investments and securities sold short for Federal income tax purposes were as follows: Cost of investments $ Proceeds from securities sold short ) Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) on investments and securities sold short $ The difference between cost amounts for financial statement and Federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Footnote Disclosure U.S. GAAP establishes a hierarchy that prioritizes the various inputs used in determining the value of the Fund’s investments. The three broad levels of the hierarchy are described below: ● Level 1 – quoted prices for active markets for identical securities; ● Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); ● Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s net assets as of February 28, 2011: Nakoma Absolute Return Fund Level 1 Level 2 Level 3 Quoted Prices Other Significant Observable Inputs Significant Unobservable Inputs Total Common Stocks* $ $
